DETAILED COMMUNICATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 9, 15 and 19 are objected to because of the following informalities:

For claim 5, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising: 
determining a roughness value of the surface is below a threshold value; 
based at least in part on the roughness value being below the threshold value, generating the reflected ray as a mirror from an incident ray of the point associated with the surface to form the virtual light path; and 
determining data representative of lighting conditions of the virtual screen with respect to at least the object based at least in part on the virtual light path, wherein the generating of the image data comprises applying the filter to the representative of the lighting conditions.




The method of claim 1, wherein the generating the image data comprises applying the filter to a first pixel, and the method further comprises determining data representative of lighting conditions associated with a neighbor pixel to the first pixel using a Normal Distribution Function (NDF) weight, wherein the applying of the filter weights the lighting conditions based at least on the NDF weight.

For claim 9, Examiner believes this claim should be amended in the following manner:
A method comprising: 
determining data representative of lighting conditions associated with a first pixel of a virtual screen based at least on a virtual light path that includes a point associated with a surface of a virtual environment, the virtual light path reflecting from the point to intersect an object; 
projecting to locations on the virtual screen using a view vector that extends from the point to the first pixel, a combination of a reflected ray of the point and a reflection of the reflected ray to below the surface; 
computing a filter direction of a filter based at least in part on the locations; and 
generating image data representative of a ray-traced image based at least on applying the filter to the data representative of the lighting conditions.



The method of claim 9, further comprising determining second data representative of second lighting conditions associated with a neighbor pixel to the first pixel using a Normal Distribution Function (NDF) weight, wherein the applying of the filter is to the first pixel and weights the second lighting conditions based at least on the NDF weight.

For claim 19, Examiner believes this claim should be amended in the following manner:
The [[method]] system of claim 17, wherein the reflected ray is part of a virtual light path used to sample lighting conditions of the virtual environment and the generating of the image data representative of the ray-traced image comprises applying the filter to data representative of the lighting conditions.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3-5, 7-9, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-9 of U.S. Patent No. 10,776,985 in view of Chien et al. (U.S. Patent Application Publication 2017/0323471 A1) (made of record of the IDS submitted 11/05/2020). Claims 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9 of U.S. Patent No. 10,776,985 in view of Chien et al. (U.S. Patent Application Publication 2017/0323471 A1) and DeCell et al. (U.S. Patent Application Publication 2016/0260245 A1) (made of record of the IDS submitted 11/05/2020).

The following is a claim comparison of claims 1, 3-5, 7-9, 11-14, 16, 17 and 19 and 20 of the instant application and claims 1, 2 and 7-9 of U.S. Patent No. 10,776,985.
Application No. 16/935,431
U.S. Patent No. 10,776,985
1. A method comprising: 
determining a view vector of a portion of a virtual light path that extends from a virtual screen in a virtual environment to a point associated with a surface of the virtual environment, the virtual light path reflecting from the point to intersect an object of the virtual environment; 


projecting, using the view vector and to locations on the virtual screen, a combination of a reflected ray of the point 




determining a filter direction of a filter based at least in part on the locations; and 


generating image data representative of a ray-traced image using the filter.


determining a view vector of a portion of a virtual light path that extends from a virtual camera of a virtual environment to a point on a surface of the virtual environment, the virtual light path projecting from a pixel of a virtual screen in the virtual environment to the point, and reflecting from the point on the surface to intersect an object of the virtual environment; 


computing, based at least in part on the view vector and a normal distribution function of the surface at the point, first 


determining an anisotropic filter kernel of a size and orientation that is based at least in part on the second geometry of the cross-section; determining filter weights that correspond to the size; and


applying the anisotropic filter kernel to the pixel in an image of the virtual screen.

9. The method of claim 1, further comprising: projecting along the view vector to locations on the virtual screen a combination of a reflected ray of an incident ray to the point and a reflection of the reflected ray around a normal of the surface to below the surface; and computing a filter direction of the anisotropic filter kernel based at least in part on the locations.

1
4
1
5
7
7
1
8
1
9. A method comprising: 

determining data representative of lighting conditions associated with a pixel of a virtual screen based at least on a virtual light path that includes a point associated with a surface of a virtual environment, the virtual light path 




projecting to locations on the virtual screen using a view vector that extends from the point to the pixel, a combination of a reflected ray of the point and a reflection of the reflected ray to below the surface; 








computing a filter direction of a filter based at least in part on the locations; and 



generating image data representative of a ray-traced image based at least on applying the filter to the data representative of the lighting conditions.


determining a view vector of a portion of a virtual light path that extends from a virtual camera of a virtual environment to a point on a surface of the virtual environment, the virtual light path projecting from a pixel of a virtual screen in the virtual environment to the point, 


computing, based at least in part on the view vector and a normal distribution function of the surface at the point, first geometry of a bidirectional reflectance distribution function (BRDF) lobe that defines the virtual light path; based at least in part on the first geometry of the BRDF lobe, computing a second geometry that corresponds to a cross-section, at the virtual screen, of a projection of a reflection of the BRDF lobe below the surface along the view vector to the pixel; 


determining an anisotropic filter kernel of a size and orientation that is based at least in part on the second geometry of the cross-section; determining filter weights that correspond to the size; and

applying the anisotropic filter kernel to the pixel in an image of the virtual screen.




7. The method of claim 1, further comprising: determining a roughness value of the surface of the virtual environment is below a threshold value; based at least in part on the roughness value being below the threshold value, mirroring a reflected ray from an incident ray of the point on the surface of the virtual environment to form the virtual light path; and determining lighting condition data representative of lighting conditions of the pixel with respect to at least the object based at least in part on the virtual light path, wherein the applying the 

9. The method of claim 1, further comprising: projecting along the view vector to locations on the virtual screen a combination of a reflected ray of an incident ray to the point and a reflection of the reflected ray around a normal of the surface to below the surface; and computing a filter direction of the anisotropic filter kernel based at least in part on the locations.

1
12
1
13
2
14
7
16
8
17. A system comprising: one or more graphics processing units (GPUs) and one or more memory devices communicatively coupled to the one or more GPUs storing programmed instructions thereon, which when executed by the one or more GPUs causes performance of a method comprising: 

computing a filter direction of a filter based at least in part on a projection, to a virtual screen in a virtual environment using a view vector from a point on a surface, of a combination of a reflected ray of the point and a reflection of the reflected ray to below the surface; and





















generating image data representative of a ray-traced image using the filter.










determining a view vector of a portion of a virtual light path that extends from a virtual camera of a virtual environment to a point on a surface of the virtual environment, the virtual light path projecting from a pixel of a virtual screen in the virtual environment to the point, and reflecting from the point on the surface to intersect an object of the virtual environment; computing, based at least in part on the view vector and a normal distribution function of the surface at the point, first geometry of a bidirectional reflectance distribution function (BRDF) lobe that defines the virtual light path; based at least in part on the first geometry of the BRDF lobe, computing a 

applying the anisotropic filter kernel to the pixel in an image of the virtual screen.

9. The method of claim 1, further comprising: projecting along the view vector to locations on the virtual screen a combination of a reflected ray of an incident ray to the point and a reflection of the reflected ray around a normal of the surface to below the surface; and computing a filter direction of the anisotropic filter kernel based at least in part on the locations.

1 and 7
20
1


Claims 1, 3-5, 7-9, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-9 of U.S. Patent No. 10,776,985 in view of Chien et al. (U.S. Patent Application Publication 2017/0323471 A1) (made of record of the IDS submitted 11/05/2020). Claims 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9 of U.S. Patent No. 10,776,985 in view of Chien et al. (U.S. Patent Application Publication 2017/0323471 A1) and DeCell et al. (U.S. Patent Application Publication 2016/0260245 A1) (made of record of the IDS submitted 11/05/2020).

Similarly, for claims 3-5 and 7-8, claims 1 and 7 of U.S. Patent No. 10,776,985 mirror the limitations of claims 3-5 and 7-8 as set forth in the claim chart above. Thus, claims 3-5 and 7-8 of the instant application are not patentably distinct from claims 1 and 7 of U.S. Patent No. 10,776,985.
For claim 9, claims 1, 7 and 9 of U.S. Patent No. 10,776,985 does not disclose a ray-traced image. However, these limitations are well-known in the art as disclosed in Chien et al. (U.S. Patent Application Publication 2017/0323471 A1). It would have been 
Similarly, for claims 11-14 and 16, claims 1, 2, 7 and 8 of U.S. Patent No. 10,776,985 mirror the limitations of claims 11-14 and 16 as set forth in the claim chart above. Thus, claims 11-14 and 16 of the instant application are not patentably distinct from claims 1, 2, 7 and 8 of U.S. Patent No. 10,776,985.
For claim 17, claims 1 and 9 of U.S. Patent No. 10,776,985 does not disclose a ray-traced image and a system of one or more graphics processing units (GPUs) and one or more memory devices communicatively coupled to the one or more GPUs storing programmed instructions thereon for execution by the one or more GPUs. However, these limitations are well-known in the art as disclosed in Chien et al. (U.S. 
Similarly, for claims 19 and 20, claims 1 and 7 of U.S. Patent No. 10,776,985 mirror the limitations of claims 19 and 20 as set forth in the claim chart above. Thus, claims 19 and 20 of the instant application are not patentably distinct from claims 1 and 7 of U.S. Patent No. 10,776,985.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 6, this claim recites “a pixel” and “a neighbor pixel.” However, this claim continues on to further recite “the pixel” and the recitation of “the pixel” is indefinite as it is ambiguous whether “the pixel” refers to the initial “a pixel” or “a neighbor pixel.” Examiner has proposed suggestions in the claim objections above such as amending the initial “a pixel” to “a first pixel” to overcome the ambiguity. 
For dependent claim 15, parent claim likewise establishes an initial “a/the pixel.” Dependent claim 15 similarly establishes “a neighbor pixel” but continues on to repeatedly recite “the pixel.” The further recitations of “the pixel” are indefinite as it is ambiguous whether these recitations of “the pixel” refers to the initial “a/the pixel” or to the “neighbor pixel.” Examiner has proposed suggestions in the claim objections above such as amending the initial “a/the pixel” to “a/the first pixel” to overcome the ambiguity.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES TSENG/           Primary Examiner, Art Unit 2613